EXHIBIT 10.11

MARKETING AND ANCILLARY SERVICES TERMINATION AGREEMENT

This Marketing and Ancillary Services Termination Agreement (this “Agreement”)
is made as of August 6, 2007, between U-Store-It Mini Warehouse Co. (“Service
Provider”), an Ohio corporation and indirect wholly-owned taxable REIT
subsidiary of U-Store-It Trust (the “REIT”), a Maryland real estate investment
trust, and Rising Tide Development, LLC, a Delaware limited liability company
(“Rising Tide”).

R E C I T A L S

WHEREAS, Service Provider currently provides services to fourteen (14) of the
fifteen (15) properties owned (or to be owned) by Rising Tide that are set forth
on Exhibit A (each a “Property” and collectively “Properties”) pursuant to a
Marketing and Ancillary Services Agreement, dated October 27, 2004 (the
“Services Agreement”), with the Property listed as #15 on Exhibit A being the
only Property for which Service Provider does not provide services as the
Property is undeveloped;

WHEREAS, Service Provider and Rising Tide each desire to terminate various
business relationships and agreements, including those in the Services Agreement
(except as otherwise provided herein);

WHEREAS, it is expressly understood that all terms not expressly defined in this
Agreement shall have the definitions set forth in the Services Agreement;

WHEREAS, contemporaneously with the execution of this Agreement, of U-Store-It,
L.P., a Delaware limited partnership (“USI”), the general partner of which is
the REIT and Rising Tide have entered into that certain Purchase and Sale
Agreement by and between USI and Rising Tide dated as of the date hereof (the
“2007 Acquired Properties Purchase Agreement”) whereby USI has agreed to
purchase all of the Properties listed on Exhibit A, with the exception of the
Property listed as #15 on Exhibit A;

WHEREAS, contemporaneously with the execution of this Agreement, Rising Tide has
entered into that certain Property Management Amendment and Termination
Agreement (the “Property Management Termination”) with YSI Management LLC
(“YSI”) and that certain Option Termination Agreement (the “Option Termination
Agreement”) with USI;

WHEREAS, YSI is a wholly-owned subsidiary of USI; and

WHEREAS, the Board of Trustees of the REIT and the Corporate Governance and
Nominating Committee of the Board of Trustees of the REIT have duly authorized
and approved this Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

ARTICLE I –TERMINATION OF THE MARKETING AND ANCILLARY

SERVICES AGREEMENT

1.1 Termination. The Services Agreement shall be terminated, effective as of the
Effective Date of this Agreement (defined in Section 3.10 herein), except
Section 1.3(c) and Section 5 of the Services Agreement shall survive this
termination of the Services Agreement. Notwithstanding the termination of the
Services Agreement, Service Provider agrees: (a) that it will not, after the
Effective Date, use or disclose to any third party any of Rising Tide’s
Confidential Information revealed or given to it, the REIT or USI, except to the
extent necessary for the ownership and operation of the Properties by USI after
the Effective Date; (b) that it will return, on or before the Effective Date,
any of such Rising Tide’s Confidential Information in the possession of YSI, the
REIT or USI and not necessary for the ownership and operation of the Properties
by USI after the Effective Date; (c) that it has no right to use Rising Tide’s
Marks, and no right, title or interest whatsoever in or to Rising Tide’s Marks;
and (d) that it hereby acknowledges that all of Rising Tide’s patent, copyright,
trademark, trade secret or other intellectual property rights and all of Rising
Tide’s Confidential Information was, is and will remain the sole, exclusive
property of Rising Tide, except to the extent otherwise provided above.

1.2 Service Provider Acknowledgement. The Service Provider hereby acknowledges
that it has received all payments due under the Services Agreement.

ARTICLE II – REPRESENTATIONS AND WARRANTIES OF THE SERVICE

PROVIDER AND RISING TIDE

Rising Tide and Service Provider hereby make each of the representations and
warranties applicable to such party as set forth in this Article II (other than
the representation contained in Section 2.6 which is made solely by Rising
Tide), which representations and warranties made by each such party are true and
correct as of the date first written above and will be true and correct as of
the Effective Date:

2.1. Organization, Good Standing and Authority. Rising Tide and Service Provider
each represents and warrants to the other that it has been duly organized and
validly exists in good standing under the laws of its respective jurisdiction of
organization. Each party hereby represents and warrants to the other hereto that
it has the power and authority to execute, deliver and perform

 

2



--------------------------------------------------------------------------------

this Agreement and to consummate the transactions contemplated hereby; that this
Agreement has been duly and validly executed and delivered by it; and that this
Agreement is the legal, valid and binding obligation of it, enforceable against
it in accordance with the terms hereof, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement thereof or relating to creditors’ rights
generally.

2.2. Consents. Each party hereby represents and warrants to the other that, no
consent, approval, permit or order of, nor filing with, any individual,
partnership, corporation, trust or other entity, government agency or political
subdivision is required in connection with: (i) the execution, delivery and
performance of this Agreement by it; or (ii) the consummation by it of the
transactions contemplated hereby, other than such consents, approvals, permits
or orders that have been obtained or will be obtained prior to the Effective
Date.

2.3. No Violation. Each party to this Agreement hereby represents and warrants
to the other that, to its knowledge, none of the execution, delivery and
performance by such party to this Agreement, nor the consummation by such party
of the transactions contemplated hereby, will violate any provision of the
organizational documents of such party or violate or be in conflict with, or
constitute a default (or an event or condition which, with notice of lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, or result in the creation or imposition of any lien or
encumbrance under, any agreement, note, mortgage or other instrument to which
such party is a party or which such party may be bound or subject, or, to such
party’s knowledge, violate any court order or decree binding upon such party.

2.4. Litigation. Each party to this Agreement hereby represents and warrants to
the other that there is no litigation or proceeding, either judicial or
administrative, pending, or to the knowledge of such party, threatened,
materially affecting the ability of such party to consummate the transactions
contemplated hereby.

2.5 Marks of Rising Tide. Rising Tide hereby represents and warrants to Service
Provider that the only Mark (as such term is defined in the Services Agreement)
used by Service Provider was “Rising Tide.”

ARTICLE III – MISCELLANEOUS

3.1 Notices. All notices, waivers, demands, requests or other communications
required or permitted hereunder shall, unless otherwise expressly provided, be
in writing and be deemed to have been properly given, served and received (a) if
delivered by messenger, when received, (b) if mailed, three business days after
deposit in the United States mail, certified or registered, postage prepaid,
return receipt requested, (c) if telecopied/faxed,

 

3



--------------------------------------------------------------------------------

upon confirmed receipt of a telecopied/facsimile transmission or (d) if
delivered by reputable overnight express courier, freight prepaid, the next
business day after delivery to such courier; in every case addressed to the
party to be notified as follows:

 

To Service Provider:

   U-Store-It Mini Warehouse Co.    C/O U-Store-It Trust    50 Public Square,
Suite 2800    Cleveland, Ohio 44113    Attention: Secretary    Telephone:
216-274-1340    Facsimile: 216-274-1360

With a copy to:

   U-Store-It Trust    460 East Swedesford    Wayne, Pennsylvania 19087   
Attention: CFO    Telephone: 610-293-5700    Facsimile: 610-293-5720

To Rising Tide:

   Rising Tide Development, LLC    6755 Engle Road, Suite A    Middleburg
Heights, Ohio 44130    Attention: Robert J. Amsdell    Telephone: 440-891-4100
   Facsimile: 440-891-4200

With a copy to:

   Kohrman Jackson & Krantz, PLL    One Cleveland Center- 20th Floor    1375
East 9th Street    Cleveland, Ohio 44114    Attention: Marc C. Krantz, Esq.   
Telephone: 216-736-7204    Facsimile: 216-621-6536

or to such other address(es) or addressee(s) as any party entitled to receive
notice hereunder shall designate to the others in the manner provided herein for
the service of notices. Rejection or refusal to accept or inability to deliver
because of changed address or because no notice of changed address was given
shall be deemed receipt.

3.2 Amendment; Waiver. This Agreement may not be amended except by an instrument
in writing signed by the parties hereto. No waiver of any provisions of this
Agreement shall be valid unless in writing and signed by the party against whom
enforcement is sought.

 

4



--------------------------------------------------------------------------------

3.3 Entire Agreement; Counterparts; Applicable Law. This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, (b) may be executed in one or more counterparts, which
may include a .pdf signature, each of which will be deemed an original but all
of which, together, shall constitute one and the same instrument; provided that
this Agreement shall not be effective until each party shall have delivered
their counterpart to the other party, and (c) shall be governed in all respects,
including, without limitation, validity, interpretation and effect, by the laws
of the State of Ohio without giving effect to the conflict of law provisions
thereof.

3.4 Severability. If any provision of this Agreement is for any reason held to
any extent to be invalid, void or unenforceable, the remaining provisions of
this Agreement shall not be effected or impaired and such remaining provisions
shall remain in full force and effect. In such event, the parties hereto shall
use good faith efforts to agree to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the economic, business and other purposes of the void or
unenforceable provision and execute any amendment, consent or agreement agreed
by the parties hereto to be necessary or desirable to effect such replacement.

3.5 Article and Section Headings. Article and Section headings contained in this
Agreement are for reference only and shall not be deemed to have any substantive
effect or to limit or define the provisions contained herein.

3.6 Successors and Assigns. This Agreement shall be binding upon and shall be
enforceable by and inure to the benefit of the parties hereto and their
successors and permitted assigns. Neither of the parties may assign or otherwise
transfer its interest in this Agreement or its duties and obligations under this
Agreement to any person without the prior written consent of the other party,
which consent may be conditioned, withheld or delayed in such other party’s sole
and absolute discretion.

3.7 No Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer any rights or remedies upon any person, other
than the parties hereto and their respective successors or assigns.

3.8 Fees and Expenses. All fees and expenses incurred in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees and expenses.

3.9 Reliance. Each party to this Agreement acknowledges and agrees that it is
not relying on tax advice or other advice from the other party to this Agreement
and that it has or will consult with its own advisors.

 

5



--------------------------------------------------------------------------------

3.10 Effective Date. This Agreement shall be effective (“Effective Date”)
concurrently with the closing contemplated by the 2007 Acquired Properties
Purchase Agreement. If the 2007 Acquired Properties Purchase Agreement is
terminated by any party thereto without the closing as defined therein having
occurred or for any other reason the closing under the 2007 Acquired Properties
Purchase Agreement does not occur, the Services Agreement shall remain in full
force and effect and this Agreement shall be void ab initio.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

 

RISING TIDE DEVELOPMENT, LLC, a Delaware limited liability company By:   Mizzen,
LLC, its Sole Member   By:   Amsdell Holdings X, Inc., its Manager     By:   /s/
Robert J. Amsdell       Robert J. Amsdell, President

 

U-STORE-IT MINI WAREHOUSE CO., an Ohio corporation By:   /s/ Dean Jernigan  
Dean Jernigan, President

 

7



--------------------------------------------------------------------------------

EXHIBIT A1

 

    

STREET ADDRESS

  

CITY

   STATE    ZIP CODE   

COUNTY

1    1531 Montiel Road    Escondido    CA    92026    San Diego 2    28401
Rancho California Rd.    Temecula    CA    92590    Riverside 3    2020 Mt.
Baldy Drive    Riverside    CA    92501    Riverside 4    4309 Ehrlich Road   
Tampa    FL    33624    Hillsborough 5    8585 Touchton Road    Jacksonville   
FL    32216    Duval 6    11570 Beach Boulevard    Jacksonville    FL    32246
   Duval 7    8121 Point Meadows Drive    Jacksonville    FL    32256    Duval 8
   1201 N. State Road 7    Royal Palm Beach    FL    33411    Palm Beach 9   
12701 SW 124th Street    Kendall    FL    33186    Miami-Dade 10    6550 SW
160th Avenue    Southwest Ranches    FL    33331    Broward 11    3024 Plummer’s
Cove Road    Jacksonville    FL    32223    Duval 12    105 Old Peachtree Road
   Suwanee    GA    30024    Gwinnett 13    55 Commercial Street    Medford   
MA    02155    Middlesex 14    15910 Pearl Road    Strongsville    OH    44136
   Cuyahoga 15    2127 University Parkway    Sarasota    FL      

--------------------------------------------------------------------------------

1

Note: The properties designated as 1-14 above are currently owned by Rising
Tide, and Service Provider currently provides marketing and ancillary services
thereto. The property designated as “15” is under contract to be purchased by
Rising Tide and currently has no U-Store-It building thereon.

 

8